Citation Nr: 0735212	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-24 937	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1944 to March 1946.  He died in March 2001.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDING OF FACT

The appellant's countable income for 2004 and 2005 exceeds 
the maximum annual income for improved death pension benefits 
for a surviving spouse without a dependent.  


CONCLUSION OF LAW

The requirements for an award of death pension benefits for 
the year 2004 and 2005 have not been met.  38 U.S.C.A. §§ 
1503, 1521(j), 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.3, 3.24, 3.271, 3.272(g), 3.660(b)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The appellant was sent a VCAA notice letter in August 2005.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  In this case, notice was 
provided after the initial decision.  Therefore, the Board 
must determine whether this timing deficiency was 
prejudicial.  

The appellant was denied pension benefits because her income 
exceeded the maximum annual limit.  In her September 2004 
notice of disagreement (NOD), she indicated that she had 
medical expenses that should be considered in determining 
whether she is eligible.  In a November 2004 letter, the RO 
requested that she fill out a form listing her unreimbursed 
medical expenses.  She responded in February 2005 by 
providing information concerning her income, but not her 
medical expenses.  The February 2005 statement of the case 
(SOC) explained that her income exceeded the maximum limit 
and that if she had any medical expenses, they could be 
deducted from her income.  The August 2005 VCAA letter also 
specifically requested that she report her unreimbursed 
medical expenses and VA provided her with the necessary form 
to do so.  Over two years have passed since VA requested she 
provide information concerning her medical expenses and she 
has not responded.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced.  

In developing her claim, VA obtained the appellant's income 
information and requested she provide information concerning 
her unreimbursed medical expenses.  She did not respond and 
there is no other reported evidence that has not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.23(d)(5) (2007).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a) (2007).

Under 38 C.F.R. § 3.272 exclusions from countable income 
include, in particular, medical expenses.  Social Security 
benefits are not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.  Effective December 1, 2003, the maximum allowable 
annual income rate for 2004 for a surviving spouse without a 
dependent is $6,634.  See M21-1, part I, Appendix B.

Where a claim is initially disallowed because of excess 
income but the claimant later submits new evidence to 
establish entitlement for the same income year, benefits may 
be awarded if satisfactory evidence of entitlement is 
received within the same or next calendar year.  38 U.S.C.A. 
§ 5110(h) (West 2002); 38 C.F.R. 
§ 3.660(b)(1)(2); see M-21-1, part IV, 16.30.


Legal Analysis

Because the veteran served more than ninety (90) days during 
a period of war, his surviving spouse is eligible to receive 
death pension benefits.  In July 2004, the appellant reported 
that her income was $777 per month in Social Security 
benefits (VA Form 21-534).  Therefore her annual income was 
$9,324 and exceeded the maximum annual death pension limit 
for 2004, which was $6,634.  In February 2005, she reported 
that her income was $790 per month (VA Form 21-0516-1).  Her 
annual income for 2005 was $9,480 and also exceeded the 
maximum annual death pension limit, which was $7,094.

The appellant indicated that she had unreimbursed medical 
expenses, however, she did not provide any information 
concerning these expenses.  VA requested this information 
from her on at least two occasions, but she failed to 
respond.  Because her countable income exceeds the annual 
maximum death pension limit, as a matter of law, the 
appellant is not entitled to death pension benefits.  Thus, 
her claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to death pension benefits is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


